Citation Nr: 0611112	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  97-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for urinary bladder cancer, 
claimed due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran  




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  He is a veteran of World War II who earned the 
Combat Medical Badge and was awarded the Purple Heart Medal 
and the Bronze Star Medal.  

This matter came to the Board on appeal from a July 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
bladder cancer claimed due to exposure to ionizing radiation.  
The veteran's disagreement with that decision led to this 
appeal.  In January 1998, the veteran testified before a 
hearing officer at a hearing held at the RO.  In a decision 
dated in April 1999, the Board determined that new and 
material evidence had been received to reopen the claim, 
which had earlier been denied in an unappealed decision by 
the RO in September 1993.  In April 1999, after reopening the 
claim, the Board remanded the case to the RO for further 
development.  

After undertaking certain development, the RO continued its 
denial of the claim and returned the case to the Board in 
July 2002.  In September 2002, the Board again remanded the 
radiation claim to the RO directing certain specific 
development, and the claim is now before the Board for 
further appellate consideration.  

In March 2006, the veteran's representative filed a motion to 
advance the veteran's case on the Board's docket.  A Deputy 
Vice Chairman of the Board has granted that motion, and the 
Board will proceed immediately with consideration of the 
veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for urinary bladder 
cancer, which he contends is due to exposure to ionizing 
radiation in service.  He reports that although he was not 
stationed in Hiroshima or Nagasaki, his duties while he was 
in Japan from October through December 1945 included driving 
medical officers to those areas.  

As was the situation at the time of the September 2002 
remand, the record shows that the veteran has been diagnosed 
as having urinary bladder cancer but that the Defense 
Department has advised VA that the veteran did not 
participate in a radiation-risk activity on the basis of his 
military duty in Japan after World War II and thus does not 
qualify as a radiation-exposed veteran under the provisions 
of 38 C.F.R. § 3.309.  Rather, the claim requires development 
under 3.311(a)(2)(iii).  In its September 2002 remand, the 
Board requested that this latter development be accomplished 
and that further development under 38 C.F.R. § 3.311(c) be 
done if warranted.  

In December 2005, the RO received radiation dose information 
for the veteran from the U.S. Army Center for Health 
Promotion and Preventative Medicine.  In March 2006, the RO 
forwarded that and other information to the VA Compensation 
and Pension Service Director with a request that the case be 
referred to the VA Under Secretary for Health for preparation 
of a dose estimate under 38 C.F.R. § 3.311(a)(2)(iii).  There 
is no indication in the claims file that the RO has received 
a response from the VA Compensation and Pension Service 
Director or from the Under Secretary of Health.  Further, the 
RO has not issued a supplemental statement of the case 
pertaining to development it has undertaken since its most 
recent supplemental statement of the case was issued in June 
2004.  

As the RO has not completed development and adjudication of 
the claim as directed in 38 C.F.R. § 3.311 and as requested 
by the Board, the case must be remanded for that action.  The 
failure to complete the requested development violates VA's 
duty to assist under 38 C.F.R. § 3.159 (2005) and, in this 
case, the holding in Stegall v. West, 11 Vet. App. 268 (1998) 
(remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order). 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Regarding the RO's March 2006 
radiation case referral to the Director 
of the VA Compensation and Pension 
Service, after receipt of a response from 
the Director of the VA Compensation and 
Pension Service or the Under Secretary 
for Health regarding a radiation dose 
estimate for the veteran as required by 
38 C.F.R. § 3.311(a)(2)(iii), proceed 
with development of the claim under the 
provisions of 38 C.F.R. § 3.311(c), if 
appropriate.  

3.  After completion of all indicated 
development, readjudicate entitlement to 
service connection for urinary bladder 
cancer, to include as due to exposure to 
ionizing radiation.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the date of the most recent 
supplemental statement of the case in 
June 2004.  The veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





